Citation Nr: 1743864	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-23 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for left ankle degenerative arthritis evaluated as 10 percent, prior to September 2, 2015, 20 percent, from September 2, 2015 to June 5, 2017, and 10 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for right ankle degenerative arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for bilateral degenerative arthritis of metacarpophalangeal joints.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to May 1983 and from June 1984 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2008 decisions of the New Orleans, Louisiana, Regional Office.  

In July 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board, and a transcript of the proceeding is of record.  In May 2017, the Board offered the Veteran an opportunity to testify before another VLJ who would review his appeal, and of his right to such opportunity.  This correspondence also notified the Veteran that upon the expiration of 30-days, if he did not respond, the Board would assume he did not want another hearing.  The allotted time has elapsed and no response to this correspondence has been received from the Veteran.  Thus, the Board finds he does not desire another hearing and will proceed with appellate review of his appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that the October 2010 VA examination findings do not meet the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016), because the metacarpophalangeal joint range of motion findings do not provide a clear indication of the metacarpophalangeal joint range of motion findings on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Id.  Thus, the Board must remand the appeal to provide the Veteran an adequate and contemporaneous examination to assess the current nature, extent and severity of his metacarpophalangeal joints disability consistent with Correia.  See 38 C.F.R. § 3.159(c)(4) (2016).  

In an August 2017 statement, the Veteran provided a competent and credible account that his right and left ankle disabilities have worsened since the most recent VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his right and left ankle disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); Snuffer v. Gober, 10 Vet. App. 400, 403(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claims. 

The record suggests the Veteran receives regular VA ankle and metacarpophalangeal joint treatment, but records dated since June 2017 have not been associated with the claims folder.  Additionally, the claims folder does not document sufficient attempts to obtain relevant and reasonably identified private medical treatment records generated since September 2015.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  On remand, attempts to obtain these records must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private ankle and metacarpophalangeal joint treatment, hospitalization or evaluation, since September 2015 to the present.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA ankle and metacarpophalangeal treatment or hospitalization records, dated June 2017 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After receipt of all additional records, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected right and left ankle disabilities. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the right ankle and left ankle.  If ankylosis is present, please so note.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right ankle and left ankle is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

3.  After receipt of all additional records, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected bilateral degenerative arthritis of metacarpophalangeal joints disabilities. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the bilateral degenerative arthritis of metacarpophalangeal joints.  If ankylosis is present, please so note.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the bilateral degenerative arthritis of metacarpophalangeal joints is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

4.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Then, the Veteran's claims must be readjudicated, based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




